           Case 1:19-cv-00991-LY Document 44 Filed 02/11/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION
    Z. M-D b/n/f THERESE MENZIA,                   §
                 Plaintiffs                        §
                                                   §
      v.                                           §             Case No. 1:19-CV-991-LY
                                                   §
    AUSTIN INDEPENDENT SCHOOL                      §
    DISTRICT,                                      §
              Defendant

                                               ORDER

     On this day, the Court held a hearing and heard argument from counsel of record on Austin

Independent School District’s Expedited Motion to Compel Discovery Responses (Dkt. 41). As

stated on the record, the Court HEREBY GRANTS Defendant’s Expedited Motion to Compel

Discovery Responses and request for costs and attorneys’ fees.1 Accordingly, the Court ORDERS

Plaintiffs to respond fully to Defendant’s first set of interrogatories and requests for production by

February 12, 2021.

     The Court FURTHER AWARDS Defendant its necessary and reasonable attorneys’ fees and

costs incurred in preparing the Motion to Compel, pursuant to Fed. R. Civ. P. 37(a)(5)(A).

Defendant is ORDERED to submit an accounting to the Court by February 25, 2021.

     SIGNED on February 11, 2021.



                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE



1
 Although Defendant’s Motion was filed more than seven days after the discovery deadline, the Court finds
that Plaintiffs’ lengthy delay in adequately responding to Defendant’s discovery requests constitutes
exceptional circumstances under Local Rule CV-16(d).
